305 N.Y. 858 (1953)
In the Matter of Frederick W. Kaelber, Doing Business as Frederick W. Kaelber Company, Appellant,
v.
Henry A. Sahm et al., Constituting The Town Board of Town of North Hempstead, Nassau County, et al., Respondents.
Court of Appeals of the State of New York.
Argued June 1, 1953.
Decided July 14, 1953
Emil V. Pilz for appellant.
Bertram B. Daiker and James L. Dowsey, Jr., for Henry A. Sahm and others, respondents.
Isidore Englander and Herman Englander for Morse Boulger Destructor Company, Inc., respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs; no opinion.